DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/18/20.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.

Claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … configuring a sidelink adaptation protocol (SAP) layer by a user equipment (UE) in a wireless network, wherein the SAP layer is a protocol layer between a radio link control (RLC) layer and a packet data convergence protocol (PDCP) layer…receiving a configuration for a layer-2 (L2)-based sidelink relay path, wherein the L2-based relay path includes one or more relay nodes, a source node and a destination node, and wherein the at least one sidelink of the UE is configured in the L2-based relay path; performing data packet segmentation or concatenation for relay path data packets on the at least one sidelink of the UE at the SAP layer…performing data packet segmentation or concatenation for relay path data packets on the at least one sidelink of the UE at the SAP layer…inserting a SAP header at the SAP layer into the segmented or concatenated relay path data packets when the UE is configured as the source node or the relay node wherein the SAP header comprises an adaptation layer address (ALA)…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Yoon et al (Pub No: 2018/0287866). Yoon teaches a method for an interface of a sidelink for a relay UE. An interface Uu refers to a protocol interface defined in a wireless link between a relay UE and a base station.  Yoon does not teach nfiguring a sidelink adaptation protocol (SAP) layer by a user equipment (UE) in a wireless network, wherein the SAP layer is a protocol layer between a radio link control (RLC) layer and a packet data convergence protocol (PDCP) layer…receiving a configuration for a layer-2 (L2)-based sidelink relay path, wherein the L2-based relay path includes one or more relay nodes, a source node and a destination node, and wherein the at least one sidelink of the UE is configured in the L2-based relay path; performing data packet segmentation or concatenation for relay path data packets on the at least one sidelink of the UE at the SAP layer…performing data packet segmentation or concatenation for relay path data packets on the at least one sidelink of the UE at the SAP layer…inserting a SAP header at the SAP layer into the segmented or concatenated relay path data packets when the UE is configured as the source node or the relay node wherein the SAP header comprises an adaptation layer address (ALA)….

The second closest prior art of record is Lee et al (Pub No: 2011/0128908). Lee teaches a method for relay nodes in a network. Relay nodes or other nodes in the network can insert headers in packets related to routing of the packets. Lee also teaches that a compressed header concatenating component is applied to the packet.  Lee does not teach configuring a sidelink adaptation protocol (SAP) layer by a user equipment (UE) in a wireless network, wherein the SAP layer is a protocol layer between a radio link control (RLC) layer and a packet data convergence protocol (PDCP) layer…receiving a configuration for a layer-2 (L2)-based sidelink relay path, wherein the L2-based relay path includes one or more relay nodes, a source node and a destination node, and wherein the at least one sidelink of the UE is configured in the L2-based relay path; performing data packet segmentation or concatenation for relay path data packets on the at least one sidelink of the UE at the SAP layer…performing data packet segmentation or concatenation for relay path data packets on the at least one sidelink of the UE at the SAP layer…inserting a SAP header at the SAP layer into the segmented or concatenated relay path data packets when the UE is configured as the source node or the relay node wherein the SAP header comprises an adaptation layer address (ALA).
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al (Pub No: 2021/0084547) [0056].
Loehr et al (Pub No: 2018/0255499)  [0327-0345].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469